Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Police of the County of Nassau, dated July 16, 2004, which, after a hearing, denied benefits to the petitioner pursuant to General Municipal Law § 207-c with regard to a work absence on January 31, 2003.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, there is ample medical evidence in the record to support the conclusion that his absence from work on January 31, 2003, was unrelated to a line-of-duty injury which he suffered years earlier. Moreover, the hearing officer did not err in accepting the opinion of a police department physician rather than the conflicting view of the petitioner’s treating orthopedic surgeon with regard to the cause of the petitioner’s condition (see Matter of Pirrone v Town of Wallkill, 6 AD3d 447, 448 [2004]; Matter of Segura v City of Long Beach, 230 AD2d 799, 800 [1996]; Matter of Flynn v Zaleski, 212 AD2d 706, 708 [1995]). Accordingly, the determination is supported by substantial evidence (see e.g. Matter of O’Hara v Bigger, 228 AD2d 507, 508 [1996]; Matter of Meehan v County of Tompkins, 219 AD2d 774, 775 [1995]). Crane, J.P., Mastro, Rivera and Spolzino, JJ., concur.